Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-20 allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record and to the Examiner’s knowledge does not suggest or render obvious a solid-state imaging device, particularly characterized by, a plurality of vertical gate electrodes separate the photo diode and the floating diffusion, as detailed in claim 1.  Claims 2-4, 6-15 and 20 depend from claim 1.
The closest prior art of record and to the Examiner’s knowledge does not suggest or render obvious an electronic device, particularly characterized by wherein the plurality of vertical gate electrodes separate the photo diode and the floating diffusion, as detailed in claim 5.  Claims 16-19 depend from claim 5.

The closest prior art of record, Choi et al. (US PGPub 2014/0008705, hereinafter referred to as “Choi”) teaches figures 2A-2F, and 11A, and 11B, and corresponding text, , a solid-state imaging device comprising: a photo diode (50) formed on a substrate (29) (figure 2D; [0056]); a floating diffusion (55) which accumulates a signal charge read from the photo diode (50) (figure 2D; [0056]); a planar gate electrode (40a) formed as to stride the photo diode (50) and the floating diffusion (55) a plurality of vertical gate electrodes (40b) formed in the substrate (29) in a depth direction, wherein the plurality of vertical gate electrode (40b) are above the photo diode (50) and below the floating (55) (figure2D; [0052], [0056]); and an overflow path (31) formed in a region interposed between the plurality of vertical gate electrodes (figure 2D; [0053]).  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671.  The examiner can normally be reached on M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        July 27, 2021

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896